DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 29, 38, 47, 48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim(s) 26, 39, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908) in view of Zhu (US-20120195399).
As to claim 26, 39, 46: Wang teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors is to cause a user equipment (UE) capable of communicating at frequencies above 52.6 gigahertz (GHz) to: receive Downlink Control Information (DC]) ([0083]: BS signals DCI to UE providing grant of uplink resources in SC-FDM); determine, based on the DCI, a resource allocation for a data transmission, the data transmission having a single carrier ([0083]: BS signals DCI to UE providing grant of uplink resources in SC-FDM) … at or above 52.6 GHz ([0026]: SoC; [0033]: 30GHz – 300 GHz, EHF); and control communication of the data transmission according to the determined resource allocation, the communication including transmission or reception of the data transmission ([0084]: UE transmits signal on PUSCH).
Wang may not explicitly teach with frequency domain equalizer (SC-FDE) waveform.  However, Zhu teaches with frequency domain equalizer (SC-FDE) waveform ([0002]: SC-FDE to support mmW operating at 60 GHz).
Thus, it would have been obvious to one of ordinary skill in the art to implement SC-FDE, taught by Zhu, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to support mmW communication at 60 GHz. In addition it would have been obvious to combine Takeda and Zhu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399) in view of 3GPP TS 38.521-3 v1.0.0 (2018-09).
As to claim 27: Wang teaches the SoC of claim 26 … and wherein the data transmission is to take place within a sub-block of a block of the plurality of blocks, wherein the resource allocation is to indicate a sub-block in which the data transmission is to be transmitted or received ([0083]: BS signals DCI to UE providing grant of uplink resources in SC-FDM).
Wang may not explicitly teach wherein the single carrier waveform includes a plurality of blocks where each block of the plurality of blocks includes a data portion and at least one guard interval (GI) positioned before the data portion and/or at least one GI positioned after the data portion, wherein the data portion of each block is divided into at least two sub-blocks. However, 3GPP teaches wherein the single carrier waveform includes a plurality of blocks where each block of the plurality of blocks includes a data portion and at least one guard interval (GI) positioned before the data portion and/or at least one GI positioned after the data portion, wherein the data portion of each block is divided into at least two sub-blocks (6.5B.2.1.2.3.1: ENBW is the aggregated bandwidth in MHz of an E-UTRA sub-block and an adjacent NR sub-block; there is no frequency separation between the said sub-blocks. The sub-block bandwidths include any internal guard bands).
Thus, it would have been obvious to one of ordinary skill in the art to implement guard bands, taught by 3GPP, into the NR communication system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to prevent interference. In addition it would have been obvious to combine 3GPP and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399), 3GPP TS 38.521-3 v1.0.0 (2018-09) in view of Lee (US-20080298319). 
As to claim 28: Wang teaches the SoC of claim 27.
Wang may not explicitly teach wherein no GI is to be positioned between each sub-block of the at least two sub-blocks, only one GI is to be positioned between each sub-block of the at least two sub-blocks, or a GI is to be positioned before and after each sub-block of the at least two sub-blocks, such that two GIs are positioned between each sub-block, wherein the GI is to include a unique word or a cyclic prefix.  However, Lee teaches wherein no GI is to be positioned between each sub-block of the at least two sub-blocks, only one GI is to be positioned between each sub-block of the at least two sub-blocks, or a GI is to be positioned before and after each sub-block of the at least two sub-blocks, such that two GIs are positioned between each sub-block, wherein the GI is to include a unique word or a cyclic prefix (fig.1, fig.2 [0004, 0034]: Cyclic Prefix GI positioned around blocks/sub-blocks) (See also, US-20170078131 fig.1, [0064], US-20150372843 fig.14, fig.15, fig.16, [0147-149]). 
Thus, it would have been obvious to one of ordinary skill in the art to implement cyclic prefix guard bands, taught by Lee, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to prevent interference. In addition it would have been obvious to combine Lee and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 30, 40, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399) in view of Takeda (US-20180220419).
As to claim 30, 40, 49: Wang teaches the SoC of claims 26, 39, 46, wherein the single carrier waveform includes a plurality of time domain resource blocks (TRBs) and wherein the baseband circuitry is further to: … , wherein the DCI is to indicate one or more selected TRBs of the N number of TRBs ([0083]: BS signals DCI to UE providing grant of uplink resources in SC-FDM); and control the RF circuitry to transmit or receive the data transmission during one or more time units TauC corresponding to the one or more selected TRBs (fig.2a, 2b, 2c, 2d, [0083]: UE transmits / receives on resources during timeslot).
Wang may not explicitly teach determine, based on higher layer signaling received via the RF circuitry, a configuration that indicates N number of TRBs.  However, Takeda teaches determine, based on higher layer signaling received via the RF circuitry, a configuration that indicates N number of TRBs ([0064]: number of PRBS indicated by RRC higher layer signaling).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC layer signaling, taught by Takeda, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to configure communication parameters. In addition it would have been obvious to combine Takeda and Takeda in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 31, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399), Takeda (US-20180220419) in view of Wang (US-20210160026).
As to claim 31, 41: Wang teaches the SoC of claim 30, 40.
Wang may not explicitly teach wherein the configuration is to indicate one or more TRBs of the N number of TRBs to be used as Gls, and the baseband circuitry is further to: determine the N number of TRBs based on a slot duration or a TRB size indicated by the configuration.  However, Wang ’26 teaches wherein the configuration is to indicate one or more TRBs of the N number of TRBs to be used as Gls, and the baseband circuitry is further to: determine the N number of TRBs based on a slot duration or a TRB size indicated by the configuration ([0049]: number of resource blocks will inherently depend upon the time-length of the slot).
Thus, it would have been obvious to one of ordinary skill in the art to implement the length of slot determining number of TRBs, taught by Wang ‘26, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate resources. In addition it would have been obvious to combine Wang and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 32, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399), Takeda (US-20180220419) in view of Yang (US-20170201967).
As to claim 32, 42: Wang teaches the SoC of claim 30, 40.
Wang may not explicitly teach wherein the resource allocation is a time domain resource allocation, and the baseband circuitry is further to: determine, based on a time domain resource assignment field in the DCI, a starting TRB relative to a start of a slot in which the data transmission is to be transmitted or received and an allocation length, wherein the allocation length is a number of consecutive TRBs counting from the starting TRB, and the number of consecutive TRBs are the one or more selected TRBs.  However, Yang teaches wherein the resource allocation is a time domain resource allocation, and the baseband circuitry is further to: determine, based on a time domain resource assignment field in the DCI, a starting TRB relative to a start of a slot in which the data transmission is to be transmitted or received and an allocation length ([0098]: DCI resource field includes start and length of contiguous resource block set), wherein the allocation length is a number of consecutive TRBs counting from the starting TRB, and the number of consecutive TRBs are the one or more selected TRBs ([0098]: DCI includes start and length of contiguous resource block set).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI, taught by Yang, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to configure communication parameters. In addition it would have been obvious to combine Wang and Yang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 33, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399), Takeda (US-20180220419) in view of Zhang (US-20180123759), He (US-11071172).
As to claim 33, 43: Wang teaches the SoC of claim 30, 40.
Wang may not explicitly teach wherein the configuration is to indicate one or more TRB groups (TBGs) each TBG of the one or more TBGs is a set of consecutive TRBs, the resource allocation is a time domain resource allocation, and the baseband circuitry is further to: determine a bitmap based on a time domain resource assignment field in the DCI, wherein the bitmap is to indicate one or more allocated TBGs. However, Zhang teaches wherein the configuration is to indicate one or more TRB groups (TBGs) each TBG of the one or more TBGs is a set of consecutive TRBs, the resource allocation is a time domain resource allocation, and the baseband circuitry is further to: determine a bitmap based on a time domain resource assignment field in the DCI, wherein the bitmap is to indicate one or more allocated TBGs ([0046]: DCI indicates bitmap used in resource block assignment field to indicate which RBs of the RB subset are allocated to the UE).
Thus, it would have been obvious to one of ordinary skill in the art to implement bitmaps, taught by Zhang, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate groups of resources. In addition it would have been obvious to combine Wang and Zhang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Wang may not explicitly teach and determine the set of consecutive TRBs of the one or more allocated TBGs based on the configuration and a bandwidth part (BWP) size.  However, He teaches and determine the set of consecutive TRBs of the one or more allocated TBGs based on the configuration and a bandwidth part (BWP) size (claim 1: BWP indicator value field identifies contiguous set of PRBs of a selected subband among a plurality of subbands in the system bandwidth).
Thus, it would have been obvious to one of ordinary skill in the art to implement BWP to determine resources, taught by He, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate resources for communication. In addition it would have been obvious to combine Wang and He in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399), Takeda (US-20180220419) in view of Hong (US-20140105151). 
As to claim 34: Wang teaches the SoC of claim 30.
Wang may not explicitly teach wherein the resource allocation is a frequency domain resource allocation, and a frequency domain resource assignment field in the DCI does not include one or more of a VRB-to-PRB mapping field, a PRB bundling size field, and a frequency hopping field.  However, Hong teaches wherein the resource allocation is a frequency domain resource allocation, and a frequency domain resource assignment field in the DCI does not include one or more of a VRB-to-PRB mapping field, a PRB bundling size field, and a frequency hopping field ([0133]: DCI does not include bundling field).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI not including bundling, taught by Hong, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate communication resources. In addition it would have been obvious to combine Hong and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399), Takeda (US-20180220419), Hong (US-20140105151) in view of Zhang (US-20180288746).
As to claim 35: Wang teaches the SoC of claim 34.
Wang may not explicitly teach wherein the baseband circuitry is further to: determine, based on a frequency domain resource assignment field in the DCI, an activated BWP from among one or more configured BWPs; and determine a starting location of the activated BWP based on an absolution frequency distance relative to a reference point of the single carrier waveform.  However, Zhang teaches wherein the baseband circuitry is further to: determine, based on a frequency domain resource assignment field in the DCI, an activated BWP from among one or more configured BWPs ([0145]: BWPs activated by DCI); and determine a starting location of the activated BWP based on an absolution frequency distance relative to a reference point of the single carrier waveform ([0146]: use absolute frequency locations using starting RB and length in frequency domain for grant-free UE frequency resources such that they are within the BWP).
Thus, it would have been obvious to one of ordinary skill in the art to implement using absolute frequencies and BWP, taught by Zhang, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate resources. In addition it would have been obvious to combine Zhang and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 36: Wang teaches the SoC of claim 35.
Wang may not explicitly teach wherein the baseband circuitry is further to: determine a K value based on the frequency domain resource assignment field in the DCI or a received configuration; and determine a bandwidth of the activated BWP based on a system BW and the K value.  However, Zhang teaches wherein the baseband circuitry is further to: determine a K value based on the frequency domain resource assignment field in the DCI or a received configuration ([0146]: K value is undefined and may be frequency length or starting RB etc.); and determine a bandwidth of the activated BWP based on a system BW and the K value ([0146]: use absolute frequency locations using starting RB and length in frequency domain for grant-free UE frequency resources such that they are within the BWP; system BW may be length in frequency domain and K value may be starting RB).
Thus, it would have been obvious to one of ordinary skill in the art to implement using absolute frequencies and BWP, taught by Zhang, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate resources. In addition it would have been obvious to combine Zhang and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399), Takeda (US-20180220419).
As to claim 37: Wang teaches the SoC of claim 26.
Wang may not explicitly teach wherein the single carrier waveform is a single carrier with frequency domain equalizer (SC-FDE) waveform.  However, Zhu teaches wherein the single carrier waveform is a single carrier with frequency domain equalizer (SC-FDE) waveform ([0002]: SC-FDE to support mmW operating at 60 GHz).
Thus, it would have been obvious to one of ordinary skill in the art to implement SC-FDE, taught by Zhu, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to support mmW communication at 60 GHz. In addition it would have been obvious to combine Takeda and Zhu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399), Takeda (US-20180220419) in view of Hong (US-20140105151), Zhang (US-20180288746), Zhu (US-20120195399). 
As to claim 44: Wang teaches the one or more NTCRM of claim 40, 
Wang may not explicitly teach wherein the resource allocation is a frequency domain resource allocation, and a frequency domain resource assignment field in the DCI does not include one or more of a VRB-to-PRB mapping field, a PRB bundling size field, and a frequency hopping field.  However, Hong teaches wherein the resource allocation is a frequency domain resource allocation, and a frequency domain resource assignment field in the DCI does not include one or more of a VRB-to-PRB mapping field, a PRB bundling size field, and a frequency hopping field ([0133]: DCI does not include bundling field).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI not including bundling, taught by Hong, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate communication resources. In addition it would have been obvious to combine Hong and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Wang may not explicitly teach and execution of the instructions is to cause the UE to: determine, based on a frequency domain resource assignment field in the DCI, an activated BWP from among one or more configured BWPs; and determine a starting location of the activated BWP based on an absolution frequency distance relative to a reference point.  However, Zhang teaches and execution of the instructions is to cause the UE to: determine, based on a frequency domain resource assignment field in the DCI, an activated BWP from among one or more configured BWPs ([0145]: BWPs activated by DCI); and determine a starting location of the activated BWP based on an absolution frequency distance relative to a reference point ([0146]: use absolute frequency locations using starting RB and length in frequency domain for grant-free UE frequency resources such that they are within the BWP).
Thus, it would have been obvious to one of ordinary skill in the art to implement using absolute frequencies and BWP, taught by Zhang, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate resources. In addition it would have been obvious to combine Zhang and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Wang may not explicitly teach of the SC-FDE.  However, Zhu teaches of the SC-FDE ([0002]: SC-FDE to support mmW operating at 60 GHz).
Thus, it would have been obvious to one of ordinary skill in the art to implement SC-FDE, taught by Zhu, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to support mmW communication at 60 GHz. In addition it would have been obvious to combine Takeda and Zhu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 45: Wang teaches the one or more NTCRM of claim 44.
Wang may not explicitly teach wherein execution of the instructions is to cause the UE to: determine a K value based on the frequency domain resource assignment field in the DCI or a received configuration; and determine a bandwidth of the activated BWP based on a system BW and the K value.  However, Zhang teaches wherein execution of the instructions is to cause the UE to: determine a K value based on the frequency domain resource assignment field in the DCI or a received configuration ([0146]: K value is undefined and may be frequency length or starting RB etc.); and determine a bandwidth of the activated BWP based on a system BW and the K value ([0146]: use absolute frequency locations using starting RB and length in frequency domain for grant-free UE frequency resources such that they are within the BWP; system BW may be length in frequency domain and K value may be starting RB).
Thus, it would have been obvious to one of ordinary skill in the art to implement using absolute frequencies and BWP, taught by Zhang, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate resources. In addition it would have been obvious to combine Zhang and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20180227908), Zhu (US-20120195399), Takeda (US-20180220419) in view of Zhang (US-20180123759), He (US-11071172).
As to claim 50: Wang teaches the RAN node of claim 49.
Wang may not explicitly teach wherein the processor circuitry is further to: generate the configuration to indicate one or more TRB groups (TBGs) each TBG of the one or more TBGs is a set of consecutive TRBs ([0046]); and generate the DCI to include a time domain resource assignment field including information for the UE to determine a bitmap based on a time domain resource assignment field in the DCI, wherein the bitmap is to indicate one or more allocated TBGs.  However, Zhang teaches wherein the processor circuitry is further to: generate the configuration to indicate one or more TRB groups (TBGs) each TBG of the one or more TBGs is a set of consecutive TRBs ([0046]); and generate the DCI to include a time domain resource assignment field including information for the UE to determine a bitmap based on a time domain resource assignment field in the DCI, wherein the bitmap is to indicate one or more allocated TBGs ([0046]: DCI indicates bitmap used in resource block assignment field to indicate which RBs of the RB subset are allocated to the UE).
Thus, it would have been obvious to one of ordinary skill in the art to implement bitmaps, taught by Zhang, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate groups of resources. In addition it would have been obvious to combine Wang and Zhang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Wang may not explicitly teach the set of consecutive TRBs of the one or more allocated TBGs is based on the configuration and a bandwidth part (BWP) size. However, He wherein the set of consecutive TRBs of the one or more allocated TBGs is based on the configuration and a bandwidth part (BWP) size (claim 1: BWP indicator value field identifies contiguous set of PRBs of a selected subband among a plurality of subbands in the system bandwidth).
Thus, it would have been obvious to one of ordinary skill in the art to implement BWP to determine resources, taught by He, into the 5G system, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to allocate resources for communication. In addition it would have been obvious to combine Wang and He in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466